DETAILED ACTION

The amendment filed on 11/09/2020 has been entered. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (4019438) and Daton-Lovett (US 20180371849).

Regarding claims 1 and 3, Swanson discloses an apparatus for lining a blast hole (88) comprising a tube (78) of thermoplastic material (col 4 lines 60-62 discloses that the liner 78 is a heat sealable waterproof plastic material, also see figs 1-2), wherein an end of the tube can be welded transversely to a length of the tube closed (col 5 lines 32-44 discloses heat sealing ends of the liner, fig 8 shows welds 108 and 112 transverse to a length of the tube) and the desired length of tube required for the blast hole can be dispensed and cut free from the rest of the tube when the closed end is at least part way inside the blast hole (col 4 lines 31-32 discloses the presence of cutting edges 34 used to cut the liner to the desired length, also see fig 2).

Daton- Lovette teaches the use of a portable welding device (206) to allow on-site welding ([0092] discloses that welding device 206 is used to join sections of the liner, fig 3 shows device  206 on vehicle 250 meaning it is portable).
(Claim 3) Daton-Lovett further teaches that the welder (206) applies a heat to the tube in pulses so as to weld the tube closed ([0093] that the welding used can be laser welding where heat pulses are applied on the surface to be welded).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Daton-Lovett and Swanson before him or her, to modify the apparatus disclosed by Swanson to include the portable on-site welding device as taught by Daton-Lovett in order reduce time and cost associated with performing welding off-site (see [0002] of Daton-Lovett).

Regarding claim 2, Swanson further discloses that the tube is held in a dispenser (38) (col 4 lines 26-27 discloses that liner 78 is positioned on a spindle 38).

Regarding claim 4, Swanson discloses that the apparatus is portable (col 1 lines 64-68 discloses that the apparatus is portable).


Daton-Lovett teaches that the apparatus (200) is mounted on a vehicle (250) ([0107]) in order to allow increased mobility when moving from well to well to allow reduced operating cost.  
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Daton-Lovett and Swanson before him or her, to modify the apparatus disclosed by Swanson to include the apparatus mounted on a vehicle as taught by Daton-Lovett in order to allow increased mobility to move from well to well and as a result reduce operating cost. 

Regarding claim 6, Swanson further discloses a cutter (34) for cutting the free end from the rest of the tube (col 4 lines 31-32 discloses the presence of cutting edges 34 used to cut the liner to the desired length, also see fig 2).

Regarding claim 7, Swanson discloses a method of lining a blast hole (88) (fig 2) comprising welding closed an end of a tube (78) of thermoplastic material, wherein the welding is transverse to a length of the tube ( col 5 lines 32-44 discloses heat sealing ends of the liner, col 4 lines 60-62 discloses that the liner 78 is a heat sealable waterproof plastic material, fig 8 shows welds 108 and 112 transverse to a length of the tube); placing the closed end in the blast hole and allowing it to descend into the hole (fig 2 shows the closed of tube descended into the blast hole 88); dispensing a desired 
Swanson is silent regarding the fact that the welding is done on-site. Swanson and Daton-Lovett disclose similar apparatus used to introduce liners in a downhole environment. 
Daton- Lovette teaches the use of a portable welding device (206) to allow on-site welding ([0092] discloses that welding device 206 is used to join sections of the liner, fig 3 shows device  206 on vehicle 250 meaning it is portable).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Daton-Lovett and Swanson before him or her, to modify the method disclosed by Swanson to include the portable welding device and an onsite welding process as taught by Daton-Lovett in order reduce time and cost associated with performing welding off-site (see [0002] of Daton-Lovett).

Regarding claim 8, the combination of Swanson and Daton-Lovett is silent regarding moving to another blast hole and repeating the process for the other blast hole.
However, the Examiner is taking Official Notice that moving to another blast hole and repeating the process for the other blast hole would be obvious to a person of ordinary skill in the art since Swanson discloses that the device is portable and light weight (see col 1 lines 64-68). As a result, by moving to another nearby blast hole and 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Swanson and Daton-Lovett before him or her, to modify the method disclosed by the combination of Swanson and Daton-Lovett to include moving from a blast hole to another nearby blast hole and repeating the same operating process in order to minimize operating cost by servicing multiple wells in one trip. 

Regarding claims 9-10, the combination of Swanson and is silent regarding welding closed of the cut end of the remainder of the tube on-site for use in another blast hole.
However, the Examiner is taking Official Notice that welding closed the cut end of the remainder of the tube on-site for use in another blast hole would be obvious to a person of ordinary skill in the art. In fact, since the combination of Swanson and Daton-Lovett teaches the use of a portable on-site welding device used to heat seal portion of the liner and a heat seal is require at the bottom of the liner in order to load the blast hole ( in col 5 lines 40-44, Swanson discloses the need of a heat seal 112 at the bottom of the liner), after cutting the liner as Swanson discloses in col 4 lines 31-32, a new heat seal will be require to perform another blast hole loading operation. 
As a result, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Swanson and Daton-Lovett before him or her, to modify the method disclosed by the combination of Swanson and Daton-. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (4019438) and Daton-Lovett (US 20180371849)as applied to claims 1 and 10 above, and further in view of Vanderhelst (US 3662146).

Regarding claims 11-12, the combination of Swanson and Daton-Lovett discloses the apparatus as recited in claims 1 and 10. The combination of Swanson and Daton-Lovett is silent regarding the presence of a timer for turning off welding heat applied to the tube for welding closed the end after a set period of time. Swanson and Vanderhelst disclose similar welding process used to manufacture products. 
Vanderhelst teaches the use of a welder timer capable of turning off welding heat applied to the tube for welding closed the end after a set period of time (abstract discloses the use of a weld timer used to terminate the weld interval).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Daton-Lovett, Swanson, and Vanderhelst before him or her, to modify the apparatus and method disclosed by the combination of Swanson and Daton-Lovett to include the weld timer as taught by Vanderhelst in order to achieve improved weld quality. 




Response to Arguments

Applicant's arguments filed on 11/09/2020 have been fully considered but they are not persuasive. 
The applicant states that Daton_Lovett fails to teach the limitation “the weld is tranverse to a length of the tube”. It is important to note that Swanson, already teaches that limitation. In fact, in fig 8, Swanson discloses welds 108 and 112 transverse to a length of the tube. The secondary reference is only included to teach the use of a portable welding device onsite. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672              

07/04/2020